Citation Nr: 0212811	
Decision Date: 09/23/02    Archive Date: 10/03/02

DOCKET NO.  00-09 439	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for a bilateral eye 
disorder.

3.  Entitlement to service connection for bilateral hearing 
loss.

4.  Entitlement to service connection for a psychiatric 
disorder.

5.  Entitlement to service connection for a right knee 
disorder.

[The issue of entitlement to service connection for dental 
trauma will be the subject of a later decision.]


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from December 1973 to 
December 1993.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a May 1999 rating decision of the 
Columbia, South Carolina, Department of Veterans Affairs (VA) 
Regional Office (RO).  The RO denied service connection for 
hypertension, a bilateral eye disorder, dental trauma, 
bilateral hearing loss, stress, and a right knee disorder.

In August 2000, the veteran presented oral testimony before a 
Hearing Officer at the RO; a transcript of which has been 
associated with the claims file.

The Board notes that at the March 1999 VA examination and the 
August 2000 RO hearing, the veteran complained of ringing in 
the ears.  The Board finds that such establishes a reasonably 
raised claim for service connection for tinnitus.  Since this 
claim has not been adjudicated, the Board is referring it to 
the RO for initial consideration and appropriate action.  
Godfrey v. Brown, 7 Vet. App. 398 (1995).

The Board is undertaking additional development on the issue 
of entitlement to service connection for dental trauma.  When 
it is completed, the Board will provide notice of the 
development as required by law and allow the veteran to 
respond with additional evidence and/or argument.  The Board 
will then prepare a separate decision addressing this issue.


FINDINGS OF FACT

1.  Hypertension is attributable to service.

2.  Refractive error of the eyes is not a disease or injury 
within the meaning of applicable legislation.

3.  Competent evidence of a current bilateral eye disorder, 
other than refractive error, is not of record.

4.  Competent evidence of a current bilateral hearing loss 
disability is not of record.

5.  Competent evidence of a current psychiatric disorder is 
not of record.

6.  Competent evidence of a current right knee disorder is 
not of record.


CONCLUSIONS OF LAW

1.  Hypertension was incurred in service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 5103A, 5107 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2001).

2.  A bilateral eye disorder was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 
5107; 38 C.F.R. § 3.303.

3.  A bilateral hearing loss disability was not incurred in 
or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 
5107; 38 C.F.R. §§ 3.303, 3.385 (2001).

4.  A psychiatric disorder was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107; 
38 C.F.R. § 3.303.

5.  A right knee disorder was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107; 
38 C.F.R. § 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist

VA has issued final rules to amend adjudication regulations 
to implement the provisions of the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 
9, 2000).  66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).  The intended effect of the new regulations is to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim. 

The Board finds that VA has met its duty to notify and assist 
in the veteran's case.  A review of the record discloses that 
the veteran's service medical records have been requested and 
received by the RO, and such records appear to be intact.  
Additionally, in the May 1999 rating decision on appeal, the 
April 2000 statement of the case, and the May 2000, October 
2000, and January 2002 supplemental statements of the case, 
the RO informed the veteran of the evidence necessary to 
establish service connection for the disabilities listed on 
the title page.  In the April 2000 statement of the case and 
the May 2000 supplemental statement of the case, the RO also 
included the pertinent regulations that applied to the 
veteran's claims for service connection.  These 
determinations were mailed to the veteran and his accredited 
representative, The American Legion and were not returned by 
the United States Postal Service as undeliverable.  Thus the 
veteran and his representative are presumed to have received 
these notifications.  See Mindenhall v. Brown, 7 Vet. 
App. 271, 274 (1994) (citing Ashley v. Derwinski, 2 Vet. 
App. 62, 64-65 (1992) (discussing that the presumption of 
regularity of the administrative process applies to notices 
mailed by the VA)).

Additionally, in a July 2001 letter, the RO informed the 
veteran of the three requirements to establish service 
connection for a disability.  The RO stated that the veteran 
needed to show that an injury or disease began in service, 
that he had a current disability, and that there was a 
relationship between the current disease and a disease or 
injury in service.  The RO offered to assist the veteran in 
obtaining relevant records and gave him 60 days to respond.

As to assisting the veteran in obtaining relevant records, 
the veteran reported that he had received treatment for his 
disabilities at the Columbia, South Carolina, VA Medical 
Center since being discharged from service.  The record 
reflects that the RO has obtained the treatment reports, 
dated from August 1994 to November 2000.  The veteran has not 
alleged that there are any additional medical records related 
to treatment for the disabilities listed on the title page 
that have not been associated with the claims file.  Finally, 
in accordance with its duty to assist, the RO had the veteran 
undergo a VA examination related to some of his claims.  For 
those claims that the RO did not provide an examination, the 
Board will explain below why an examination was not 
necessary.

The Board has reviewed the facts of this case in light of the 
new VCAA regulations.  As discussed above, VA has made all 
reasonable efforts to assist the veteran in the development 
of his claims and has notified him of the information and 
evidence necessary to substantiate his claims, and has 
allowed him and his representative to submit additional 
evidence and argument since the change in the law.

II.  Decision

The veteran claims that he developed problems with his eyes, 
ears, and teeth in 1974 and developed hypertension and a 
right knee disorder in 1991.

Service medical records show that at enlistment in November 
1973, the veteran had 20/20 distant vision in both the right 
and left eyes.  The audiometric examination conducted at that 
time showed the following pure tone thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10

10
LEFT
10
10
10

10

In April 1974, the veteran complained of blurry vision when 
reading.  A prescription for glasses was provided.  In July 
1977, the veteran reported that he was wearing his glasses 
all the time.  No change in his prescription was recommended.  

An April 1980 report of medical examination shows that 
clinical evaluations of the eyes and ears were normal.  
Clinical evaluation of the "drums" was abnormal.  The 
examiner stated that the veteran had dull ear tympanum with 
no active otorrhea.  In July 1980, the veteran was seen at 
the mental health clinic.  The examiner stated that no 
treatment was required in the emergency room.

A February 1981 report of medical examination shows that 
clinical evaluations of the ears and eyes were normal.  
Clinical evaluation of the heart was abnormal with sinus 
bradycardia at 56.  Psychiatric evaluation was normal, and 
the examiner noted that the veteran had been seen at the 
mental health clinic in July 1980 for possible anxiety and/or 
depression.  He then stated that it was "[r]esolved."  
Visual acuity was 20/20 in both eyes with both near and 
distant vision.  Refraction was noted in both eyes.  The 
audiometric examination showed the following pure tone 
thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
0
0
10
10
LEFT
25
15
5
15
10

A March 1984 report of medical examination shows that 
clinical evaluations of the ears and eyes were normal.  
Psychiatric evaluation was normal, and the examiner noted 
that the veteran had been seen at the mental health clinic in 
July 1980 for a suicide attempt.  He stated that a 
psychiatric evaluation had been accomplished and that it had 
been resolved.  The examiner also stated that the veteran had 
worn glasses for defective vision since 1974, but that 
current visual acuity was normal without correction.  Distant 
vision was reported as 20/15 in both eyes.  Near vision was 
reported as 20/20 in the right eye and 20/17 in the left.  
The audiometric examination showed the following pure tone 
thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
0
10
0
LEFT
15
5
0
10
10

The examiner noted that the veteran had mild high frequency 
hearing loss in both ears, which was "nonprogressive."

In March 1986, an ophthalmological examination revealed a 
diagnosis of essential emmetropia.  In October 1986, the 
veteran was seen as a self referral in the mental health 
clinic.  The examiner stated that the veteran reported acute 
emotional distress, which he attributed to his job situation.  
The assessment was acute emotional distress.  The veteran was 
seen the following day and noted to be more relaxed.  During 
that month, the veteran underwent supportive counseling.

In February 1987, the veteran complained of blurring 
eyesight.  Ophthalmological examination revealed that all 
signs were normal.  A diagnosis of hyperopia was entered.  
That same diagnosis was entered in September 1988.

In December 1992, the veteran was seen with a complaint of 
left red eye for two days.  His blood pressure was reported 
as 142/100 (systolic/diastolic).  It was taken again almost 
30 minutes later with a blood pressure of 132/92.  The 
examiner examined the veteran's eye and entered assessments 
of left subconjunctival hemorrhage and possible hypertension.

An August 1994 VA outpatient treatment report shows that the 
veteran requested that his denture be tightened up.  His 
blood pressure was reported as 144/88.  He was seen the 
following month, and his blood pressure was reported as 
145/105.

A March 1999 VA outpatient treatment report shows that the 
veteran's blood pressure was 184/114.  The examiner entered a 
diagnosis of uncontrolled hypertension.

A March 1999 VA examination report shows that the veteran 
reported having twisted his right knee while in Japan in the 
1990's.  He complained of his right knee popping.  The 
veteran stated that he had trouble with his eyes.  He stated 
that there were bright colors surrounding objects and that 
sometimes his eyes were swollen and painful.  He added that, 
occasionally, he would see more than one object.  The veteran 
reported ringing in his left ear, which he attributed to 
exposure to loud noises in service.  Physical examination 
revealed blood pressure readings of 150/100 and 144/102 in 
the right arm and 144/92 and 148/92 in the left arm.  The 
examiner stated that the tympanic membranes were clear.  He 
stated that examination of the extremities revealed that the 
joints ranged well, including the right knee.  The examiner 
noted that there was some tenderness below the right patella 
to palpation.  He stated that cranial nerves were intact, 
including hearing to the whispered voice.  The diagnoses were 
history of popping and cracking in the right knee without any 
objective findings, report of poor vision, report of poor 
hearing, and hypertension.  X-rays taken of the right knee 
were normal.

At the August 2000 RO hearing, the veteran testified that he 
did not wear glasses prior to service.  He stated that his 
vision became blurry while he was in service and that his 
eyes would irritate him frequently.  The veteran stated that 
he continued to have problems with his eyes following 
service.  As to his hearing, the veteran stated that he did 
not have any hearing loss prior to service.  He stated he 
felt that exposure to aircraft noise contributed to his 
hearing loss.  As to hypertension, the veteran stated that he 
did not have high blood pressure prior to entering service 
but that he had been diagnosed with possible hypertension in 
service and had hypertension at the present time. 

The veteran stated that he injured his right knee in Japan 
after returning from the Persian Gulf.  He described the 
injury and that he used Bengay to alleviate the pain.  The 
veteran stated that he had been seen at the mental facility 
while in service and that he was still having problems and 
similar symptoms that he had while in service.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991).  Service connection 
for a chronic disease, such as hypertension, may be granted 
if manifest to a compensable degree within one year of 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 1991); 38 C.F.R. §§ 3.307, 3.309(a) (2001).  Service 
connection may be granted for any disease diagnosed after 
service when all the evidence establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d) (2001).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the United States Court of 
Appeals for Veterans Claims's (the Court) case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b) (2001).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

A.  Hypertension

After having carefully reviewed the evidence of record, the 
Board finds that the evidence supports the grant of service 
connection for hypertension.  The veteran has testified that 
he did not have hypertension when entering service and that 
he developed it during the latter part of his 20 years of 
service.  The service medical records substantiate the 
veteran's testimony.

Although not reported above, the veteran's blood pressure 
readings prior to the 1990's revealed systolic and diastolic 
pressures that were not elevated.  However, in December 1992, 
the veteran had an elevated blood pressure reading, and the 
examiner entered a diagnosis of possible hypertension.  There 
is no separation examination of record; however, within one 
year following the veteran's discharge from service, he had 
elevated blood pressure readings in August 1994 and September 
1994.  There are no treatment records between 1994 and 1999 
in the claims file.  In March 1999, the veteran was given a 
diagnosis of hypertension.

The Board finds that it cannot disassociate the elevated 
blood pressure readings in 1992 and 1994 with the current 
diagnosis of hypertension.  Hypertension is a chronic 
disease, which does not cure itself.  Resolving all 
reasonable doubt in favor of the veteran, service connection 
for hypertension is warranted.  See Gilbert, 1 Vet. App. at 
55. 

B.  Bilateral eye disorder

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
the grant of service connection for a bilateral eye disorder.  
The service medical records show that the veteran was seen 
with complaints of blurry vision.  Diagnoses were entered, 
but such diagnoses relate to a refractive error in the eyes.  
Refractive error of the eye is not a disease or injury within 
the meaning of applicable legislation.  38 C.F.R. 
§§ 3.303(c); 4.9 (2001).  Therefore, service connection for 
such may not be granted.

Thus, the veteran has not brought forth competent evidence of 
a current bilateral eye disorder, other than refractive 
error, for which service connection could be granted.  

The Board is aware that in the March 1999 examination report, 
the examiner stated that if the eye complaints were going to 
be pursued, that he recommended that the veteran have an 
optometry evaluation.  However, without competent evidence of 
a current bilateral eye disorder, the Board finds that VA was 
not obligated to have the veteran undergo an optometry 
examination.  Specifically, VCAA provides that in order for 
an examination or an opinion to be necessary to make a 
decision on a claim, there must be competent evidence that 
the claimant has a current disability or persistent or 
recurrent symptoms of the disability and that the current 
disability has been attributed to service (even by a lay 
person).  Here, the veteran has not brought forth competent 
evidence of a current bilateral eye disorder that is not a 
refractive error.  Accordingly, the Board finds that 
obtaining an examination was not necessary based upon these 
reasons.

Therefore, without competent evidence of a current bilateral 
eye disorder, service connection cannot be granted for such 
disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992) (Court stated "Congress specifically limits 
entitlement for service-connected disease or injury to cases 
where such incidents have resulted in a disability," and 
held "[i]n the absence of proof of a present disability[,] 
there can be no valid claim"); Rabideau v. Derwinski, 2 Vet. 
App. 141, 143-44 (1992).  Although the veteran claims that he 
has a current bilateral eye disorder, which is related to 
service, he does not have the requisite knowledge of medical 
principles that would permit him to render an opinion 
regarding matters involving medical diagnoses or medical 
etiology.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).

For the above reasons, the Board has determined that the 
preponderance of the evidence is against the claim of 
entitlement to service connection for a bilateral eye 
disorder, and there is no doubt to be resolved.  See Gilbert, 
1 Vet. App. at 55.

C.  Bilateral hearing loss

Entitlement to service connection for impaired hearing is 
subject to the requirements of 38 C.F.R. § 3.385, which 
provides:

For the purpose of applying the laws 
administered by VA, impaired hearing will 
be considered to be a disability when the 
auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 
Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least 
three of the frequencies 500, 1000, 
2,000, 3,000, or 4,000 Hertz are 26 
decibels or greater; or when speech 
recognition scores using the Maryland CNC 
Test are less than 94 percent.

This regulation defines hearing loss disability for VA 
compensation purposes.  See Hensley v. Brown, 5 Vet. App. 
155, 157 (1993) (the threshold for normal hearing is from 0 
to 20 dB, and higher threshold levels indicate some degree of 
hearing loss.)

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
the grant of service connection for bilateral hearing loss 
disability.  The service medical records show that at the 
time the veteran entered service, he had some degree of 
hearing loss.  Reviewing the three audiometric examinations 
in service (conducted in 1973, 1981, and 1984), it did not 
show that the veteran's hearing loss progressed.  In fact, at 
the time of the March 1984 audiometric examination, the 
examiner noted that the veteran had high-frequency hearing 
loss and that it was "nonprogressive."

At the time of the March 1999 examination, the examiner noted 
that the veteran was able to hear whispered voice.  Such 
finding would establish a basis to not provide the veteran 
with a current audiological evaluation, as there is not 
competent evidence of a current hearing loss disability, and 
the veteran has not shown persistent or recurrent symptoms of 
hearing loss.  The service medical records are silent for any 
complaints of hearing loss.

Because the evidence fails to show that the veteran has a 
bilateral hearing loss  disability for VA purposes, the claim 
must be denied.  See Brammer, 3 Vet. App. at 225; Rabideau, 2 
Vet. App. at 143-44.  Although the veteran has asserted he 
has a bilateral hearing loss disability, he is a lay person, 
and his opinion is not competent to establish a medical 
diagnosis.  Espiritu, 2 Vet. App. at 494.

For the above reasons, the Board has determined that the 
preponderance of the evidence is against the claim of 
entitlement to service connection for a bilateral hearing 
loss disability, and there is no doubt to be resolved.  See 
Gilbert, 1 Vet. App. at 55.

D.  Psychiatric disorder

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
the grant of service connection for a psychiatric disorder.  
The service medical records show that the veteran was seen at 
the mental health facility while in service.  However, the 
service medical records do not show that the veteran 
developed a chronic psychiatric disorder.  Additionally, the 
veteran has not brought forth evidence of a current 
psychiatric disorder.  Therefore, VA was not required to 
provide the veteran with a psychiatric evaluation.

Without evidence of a current psychiatric disorder, the claim 
for service connection for a psychiatric disorder must be 
denied.  See Brammer, 3 Vet. App. at 225; Rabideau, 2 Vet. 
App. at 143-44.  Although the veteran has asserted he has a 
psychiatric disorder, he is a lay person, and his opinion is 
not competent to establish a medical diagnosis.  Espiritu, 
2 Vet. App. at 494.

For the above reasons, the Board has determined that the 
preponderance of the evidence is against the claim of 
entitlement to service connection for a psychiatric disorder, 
and there is no doubt to be resolved.  See Gilbert, 1 Vet. 
App. at 55.

E.  Right knee disorder

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
the grant of service connection for a right knee disorder.  
The service medical records are silent for any findings 
pertaining to the veteran's right knee.  However, the veteran 
is competent to state that he sustained a right knee injury 
in service.  The veteran's claim fails because he has not 
brought forth competent evidence of a current right knee 
disorder.

When the veteran was examined in March 1999, the examiner 
made a specific finding that there were no objective findings 
related to the veteran's right knee.  Without competent 
evidence of a current right knee disorder, service connection 
for such cannot be granted.  See Brammer, 3 Vet. App. at 225; 
Rabideau, 2 Vet. App. at 143-44.  Although the veteran has 
asserted that he has a right knee disorder, he is a lay 
person, and his opinion is not competent to establish a 
medical diagnosis.  Espiritu, 2 Vet. App. at 494.

For the above reasons, the Board has determined that the 
preponderance of the evidence is against the claim of 
entitlement to service connection for a right knee disorder, 
and there is no doubt to be resolved.  See Gilbert, 1 Vet. 
App. at 55.



ORDER

Service connection for hypertension is granted.

Service connection for a bilateral eye disorder is denied.

Service connection for bilateral hearing loss disability is 
denied.

Service connection for a psychiatric disorder is denied.

Service connection for a right knee disorder is denied



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

